Case 19-11636-L|\/|| Doc 10 Filed 02/05/19 Page 1 of 3

UNITED STATES BANK_RUPTCY COUR'I`, SOUTHERN DISTRIC'I` OF FLORlDA

CHAPTER13 PLAN {Individual Adiustlnent of Debts}

 

 

 

 

Original Plan
§:l Amcnded Plan (lndicate lst, an, etc. Amended, il'applicable)
i:i Moditied Plan (lndieatc lst, 2nd, etc. Modified, `ifapplicable)
DEB']`OR: Lol'ra l)eneen Millel' JOINT DEBTOR: CASE NO.: 19-1£636
r`_', SS#: mrx-.~:_)_<-,§Z_llt_ SS#: xxx-XX-
l. NOTICES
To Debtors: Pfans that do not comply with local rules andjudicial rulings may not be contirmabie. All plans, amended plans
’ and modified plans shall he served upon ali creditors and a certificate of seivice filed with the Clerk pursuant to

Local Rules 2002-1 (C)(S), 3015-£(]3)(2), and 3(}15-2. Debtor(s) must commence plan payments Within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditol‘S: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

't`o Ali Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vlll. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any ot` the following

 

 

 

 

 

 

 

The valuation ofa secured claim, set out in Section ill1 which may result in a .
partial payment or no payment at ali to the secured creditor |:| lacludcd Not mcmdcd
Avoidance ofajudicial lien or nonpossessory, nonpurchase-money security interest, set .
l ~ s \i ~l
nut in Scction m l:] ncluded 1 ot me uded
Nonstandard provisions, set out in Section Vlll ij included Not included
H. PLAN PAYMEN'I`S\ LENGTH OF PLAN AND DEBTOR(S]' ATTORNEY‘S FEE

 

A. MONTHLY PLAN PAYMENT: 'l`his Pian pays for the benefit of the creditors the amounts listed belong including trustee's
t`ees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount wilt be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

l. 31,19().34 for rnonths_m_(llm toM;
2. $O.DO t`or rnonthsi toi ;
3. $0.(}0 for months¥ top ;
B. DEBTOR(S)' ATTORNEY'S FEE: l:| NONE l:l PRO BONO
Total Fees: 32500.00 Total Paid: 52500.00 Balance Due: ${).U()
Payable $0.00 /month (Montns _ to _ )

Allowed fees under I,R 2016-l(`B)(2) are itemized beiowr
Flat i`ee d52,5{’)0

 

Applications for compensation must be tifcd for aii fees over and above the Court's Gt\idelines for Compensation.
III. TREATNIENT OF SECURED CLAINIS

A. SECURED CLAIMS: [:l NONE
[Retain Liens pursuant to l l U.S.C. §1325 (a){§)] Mortgage(s)ft.ien on Real or Personal Property:

 

 

 

 

l' Ci`editm': Cenlar (Centrral lroan Administration L Reporting)
AdCll°€SSZ 425 Philiip$ 13in Arrearagc/ Payot`t`on Petition Date 25,459.71
Ewing’ NJ 08618 A“EMS Paymem (Cul'¢} 3424.32 /month (Montlis L to 6_(} )
L'H‘St 4 Digits Of‘ Regular Payment (Maintain} 5546.99 /month (Months L to Q )
Aceount No.:
Othcr:

 

 

 

LF-3l (rev. 10!3!1'.’} Page t ot`3

 

 

 

 

IV.

VI.

VII.

V!ll.

Case 19-11636-L|\/|| Doc 10 Filed 02/05/19 Page 2 of 3

 

 

Debtor(s}: Lorra Deneen Miller Case nuinber: 19-11636
Real Property Checl< one below for Reat Pro ert ':
13 3
'rincipal Residence |:|Eserow is included in the regular payments
|:Other Real Property .The debtor(s) wiii pay .taxes .insurance directly

Address of Collaterai:
373 NE 26'1"11 PLACE UNIT 204
HOMESTEAD, FL 33033

l:l Personal PropertyfVehiele

Description of Cotlateral:

 

 

 

 

B. \TALUATION OF COLLATERAL: NONE

C. LIEN AVOIDANCE -NONE

D. SURRE.NDE.R OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shalf not receive a
distribution forn the Chapter 13 Trustee.

l NONE

E. DIRECT PAY\IENTS: Secured claims filed by any creditor granted stay relief m this section shall not 1eceive a distlibution
tom the Chapte\ 13 Trustee.

l NONB
TREATMENT OF FEES AND PRIORI'I`Y CLAIMS las defined in 11 U.S.C. §507 and 11 U.S.C. § i322(a](4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' A'l"l`ORNEY‘S FEE: NONE
B. INTERNAL REVENUE SERVICE: NONE
C. DOMESTIC SUPPORT OBLIGATION(Si: NONE
D. 0THER: NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $100. 00 /month {Months 01 to 60 )
P1o iata dividend wiil be calculated by the Trustee upon review of filed claims after bar date
B. It` checked, the Debtor{s) will amend/modify to pay 100% to ali allowed unsecured nonpriority claims.
C. SBPARATEI,Y CI,ASSIFEED: NONE'

*Debtor(s) certify the separate classification(s) of the claim(s) listed above \viil not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C.§ 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secnred claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 '1` rustee.

NoNE
INCoME TAX RETURNS AND REFUan; NONE
NoN-sTANDARD PLAN PnovisloNs NONE

LF-3l trev. 1013/17} Page 2 ot`3

 

Case 19-11636-L|\/|| Doc 10 Filed 02/05/19 Page 3 of 3

Debtor(s): I_orra Deneen Miiler Case number: 19-11636

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S} UPON PLAN CONFIRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty of perjury

 

 

/S/ Lorra Deneen Milier Debtor Febmary 5j 2019 Joint Debtor
i.orra Deneen Miiler Daie Date
/S/ Chi'isiian Diaz, Esqaire Februaly 5, 2019
Attorney With permission to sign on Date
Debtor(s)' behalf

By filing this doeument, the Attorney for Dehtor(s) or Del)tel‘(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Clrapter 13 plan are identical to those contained in Local Form Cllapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph Vlll.

i_F-fil (re\', lOfin'.') Page 3 o!`3

 

